DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 3/26/21 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
Drawings
The drawings are objected to because certain words are not legible in the copy of the drawings received.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 1 is objected to because of the following informalities: 
The claim is a single run-on paragraph, however comprise multiple steps, MPEP 601.01(m) notes: Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation; therefore applicant must include line break indentations.  
Additionally, in claim 1, each step beginning on a new line should start with an action word, i.e. ‘mixing’, ‘adding’, ‘dehydrating and refining’, etc., and not narrative phrases such as “then water is added”, etc.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With regard to claims 1-8, in claim 1, the phrase “are subjected to azeotropism as an azeotropic solvent” is confusing because “azeotropism” is used as a action or philosophy, however this phrase is not known to PHOSITA, nor is it clearly defined by the specification, therefore the metes and bounds of this phrase are unclear.
With regard to claims 1-8, applicant recites three different instances of ‘bio-based propylene glycol’, ‘propylene glycol’ and ‘propylene glycol’ however does not use antecedence terminology/differentiating terminology, therefore it is unclear whether these are the same or different streams. Applicant should use different phrases if they are intended to be different streams.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
In the present instance, each of claims 2 and 5-8 recites a first broad recitation, and then the claims also recites “preferably” or “particularly preferably” followed by a narrower recitation, which therefore is unclear.
With regard to each of claims 2 and 4, each claim recites “and its isomers” multiple times, however “its” is unclear and inexact in the context, applicant can consider reciting “an isomers thereof” instead. 
With regard to each of claims 2 and 4, each claim recites “for example(s)” which renders the claims indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
With regard to claim 6, the phrase "etc." (recited twice) renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "etc."), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2017/0362150) taken in combination with either of Berg (US 5,425,853 or US 5,423,955).
With regard to claims 1-8, Fischer teaches a process for utilizing propylene glycol and ethylene glycols as valuable materials with useful applications [0002], teaching the process makes the compounds from renewable feedstocks, including saccharide-containing feestocks (as per claim 6, [0002-0004]), and teaches the process of making stream of MEGs that include propylene glycol from a saccharide-containing feedstock that comprises other by-products including MEG, MPG and 1,2-BDO from the 
However Fischer particularly teaches the process for separation of ethylene glycol, and is silent to the process for separation of propylene glycol, while Fischer does acknowledge propylene glycol is useful applications in industry [0002].
Berg teaches a process for separation of propylene glycol from a mixture of propylene glycol and ethylene glycol by introducing azeotrope forming agent and separated recovering the propylene glycol from the mixture in distillation wherein the azeotrope forming agent comprise ethyl benzene, p-xylene, n-propyl benzene, o-diethyl benzene, m-diethyl benzene, m-diisopropyl benzene, cyclopentane, methyl cyclohexane, 3-methyl pentane, 2,3-dimethyl butane, heptane, 1-heptene, octane, 1-octene, 2,3,4-trimethyl pentane, decane, methyl ethyl ketoxime, decalin, dicyclo pentadiene, alpha-phellandrene, beta-pinene, myrcene, terpinolene, p-mentha-1,5-diene,3-carene, limonene and alpha-terpinene (Berg ‘853) and/or toluene, ethyl benzene, o-xylene, p-xylene, cumene, m-diisopropyl benzene, m-diethyl benzene, mesitylene, p-cymene, hexane, cyclohexane, methyl cyclohexane, heptane, 3-methyl pentane , octane, decane, 2,3,4-trimethyl pentane, dipentene, decalin, dicyclopentadiene, alpha-phellandrene, limonene, hemimellitene, myrcene, terpinolene, p-mentha-1,5-diene, beta-pinene, 3-carene, 1-heptene, cyclopentane, pentane, o-diethyl benzene, 2,2-dimethyl butane and 2-methyl butane (Berg ‘955) (as per claims 2-5).
Therefore it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the process of Fischer from ethylene glycol isolation to propylene glycol isolation as Berg and Fischer both recognize the value for separation of propylene glycol via azeotropic separation and dehydration distillation as a valuable saleable product and would be 
Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shimizu (US 2019/0060782) teaches a purification method. Fischer (US 2019/0202764) teaches a glycol separation process. Perez Gold et al (US 2019/0062244) teaches a glycol separation process. Zhang et al (US 2017/0327446) teaches a polyol separation process. Diefenbacher et al (US 8,197,645) teaches propylene glycol separation process from aqueous composition.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MILLER whose telephone number is (571)270-1603. The examiner can normally be reached Monday - Friday 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on (571) 272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/JONATHAN MILLER/Primary Examiner, Art Unit 1772